Exhibit 10.1

 

EXECUTION COPY

 
 

 

SUCCESSION AGREEMENT

This SUCCESSION AGREEMENT (the “Agreement”) is made and entered into as of the
13th day of November, 2011 (the “Effective Date”), by and among Michael T. Dan
(the “Executive”) and The Brink’s Company, a Virginia corporation (the
“Company”). 

WHEREAS, the Executive currently serves as President and Chief Executive Officer
of the Company and as Chairman of the Company’s Board of Directors (the
“Board”); 

WHEREAS, the Executive and the Company are parties to the Employment Agreement
between the Executive and the Company, dated as of May 4, 1998, as amended by
Amendments 1, 2, 3 and 4 (the “Employment Agreement”), which sets forth the
terms and conditions of the Executive’s employment with the Company; and

WHEREAS, the Executive and the Company now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
eventual separation from service with the Company, and other related matters;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, the Executive and the Company agree as
follows:


1.                  SUCCESSION.   


(A)                TERMINATION DATE. THE EXECUTIVE HEREBY ACKNOWLEDGES AND
AGREES THAT HIS  EMPLOYMENT WITH THE COMPANY SHALL TERMINATE ON DECEMBER 23,
2011 (THE “TERMINATION DATE”).  EXCEPT AS OTHERWISE EXPLICITLY SET FORTH IN THIS
AGREEMENT, THE TERMS AND CONDITIONS SET FORTH IN THE EMPLOYMENT AGREEMENT SHALL
CONTINUE TO GOVERN THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  FOR THE
AVOIDANCE OF DOUBT, NOTHING IN THIS AGREEMENT SHALL LIMIT ANY RIGHTS OR
OBLIGATIONS OF THE EXECUTIVE UNDER THE EMPLOYMENT AGREEMENT, AND THE EXECUTIVE
SHALL CONTINUE TO PARTICIPATE IN THE COMPANY’S COMPENSATION AND BENEFIT PLANS IN
WHICH HE CURRENTLY PARTICIPATES OR TO WHICH HE IS A PARTY THROUGH THE
TERMINATION DATE; PROVIDED THAT IN THE EVENT THAT ANY TERMS OF THIS AGREEMENT
CONFLICT WITH THE TERMS OF THE EMPLOYMENT AGREEMENT OR ANY OTHER COMPENSATION OR
BENEFIT PLAN, THE TERMS OF THIS AGREEMENT SHALL EXCLUSIVELY GOVERN; AND FURTHER
PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL RESULT IN THE PAYMENT OF DUPLICATE
AMOUNTS OR BENEFITS.


(B)               RESIGNATION OF BOARD AND OFFICER POSITIONS.  AS OF THE
EFFECTIVE DATE, THE EXECUTIVE HEREBY RESIGNS FROM HIS POSITION AS CHAIRMAN OF
THE BOARD, BUT NOT AS A MEMBER OF THE BOARD.  EFFECTIVE AS OF THE TERMINATION
DATE, THE EXECUTIVE SHALL RESIGN FROM HIS POSITION AS THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF THE COMPANY, A MEMBER OF THE BOARD AND A MEMBER OF ANY
COMMITTEES OF THE BOARD ON WHICH HE MAY SERVE, AS WELL AS OF THE BOARD OF
DIRECTORS OF ANY OF THE COMPANY’S AFFILIATES AND ANY OTHER POSITIONS THAT HE MAY
HOLD WITHIN THE COMPANY AND/OR ITS AFFILIATES.


2.                  SEPARATION PAYMENTS AND BENEFITS.  IN CONSIDERATION OF THE
EXECUTIVE’S SERVICE TO THE COMPANY AND THE EXECUTIVE’S AGREEMENT TO COMPLY WITH
THE TERMS OF THIS AGREEMENT, THE COMPANY AND THE EXECUTIVE MUTUALLY AGREE THAT
THE EXECUTIVE’S SEPARATION FROM SERVICE FROM


 

--------------------------------------------------------------------------------

 


THE COMPANY FOR ALL PURPOSES SHALL BE TREATED AS A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE UNDER THE EMPLOYMENT
AGREEMENT AND EACH OTHER PLAN, AGREEMENT, POLICY OR ARRANGEMENT OF THE COMPANY
IN WHICH THE EXECUTIVE IS A PARTICIPANT OR TO WHICH HE IS A PARTY, WITHOUT
PREJUDICE TO THE EXECUTIVE’S QUALIFYING FOR “RETIREMENT” TREATMENT UNDER ANY
PLAN, POLICY OR ARRANGEMENT OF THE COMPANY AS TO WHICH HE HAS MET THE APPLICABLE
RETIREMENT CRITERIA AS OF THE TERMINATION DATE.  IN ACCORDANCE WITH THE
FOREGOING, THE EXECUTIVE SHALL BE ENTITLED TO THE PAYMENTS AND BENEFITS SET
FORTH BELOW ON OR FOLLOWING THE TERMINATION DATE.


(A)                SEVERANCE PAYMENTS AND BENEFITS.  NOT LATER THAN DECEMBER 31,
2011, THE EXECUTIVE SHALL RECEIVE THE SEVERANCE PAYMENTS AND BENEFITS DESCRIBED
IN SECTION 4(D) OF THE EMPLOYMENT AGREEMENT SUBJECT TO THE TERMS THEREOF,
INCLUDING THE EXECUTIVE’S CONTINUED COMPLIANCE WITH THE PROVISIONS OF SECTIONS 5
(AS AMENDED BY THIS AGREEMENT) AND 6 OF THE EMPLOYMENT AGREEMENT.


(B)               KEY EMPLOYEES INCENTIVE PLAN.   THE EXECUTIVE SHALL RECEIVE AN
INCENTIVE PAYMENT IN RESPECT OF 2011 PURSUANT TO THE COMPANY’S KEY EMPLOYEES
INCENTIVE PLAN EQUAL TO HIS TARGET IN RESPECT OF 2011 (WHICH IS EQUAL TO HIS
BASE SALARY), PAYABLE NOT LATER THAN DECEMBER 31, 2011.


(C)                MANAGEMENT PERFORMANCE IMPROVEMENT PLAN.  THE TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY SHALL CONSTITUTE A “RETIREMENT” UNDER
THE TERMS OF THE COMPANY’S MANAGEMENT PERFORMANCE IMPROVEMENT PLAN (THE
“PERFORMANCE PLAN”).  AS A RESULT, THE EXECUTIVE SHALL RECEIVE PRO-RATED VESTING
AND PAYMENT OF ANY AWARDS GRANTED TO HIM UNDER THE PERFORMANCE PLAN WHICH REMAIN
OUTSTANDING ON THE TERMINATION DATE IN ACCORDANCE WITH SECTION 4(B) OF THE
PERFORMANCE PLAN.


(D)               2005 EQUITY INCENTIVE PLAN.  THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE SHALL CONSTITUTE A
“RETIREMENT” UNDER THE TERMS OF THE COMPANY’S 2005 EQUITY INCENTIVE PLAN (THE
“EQUITY PLAN”).  AS A RESULT, THE EXECUTIVE SHALL BE ENTITLED TO CONTINUED
VESTING OF ANY AWARDS GRANTED TO HIM UNDER THE EQUITY PLAN IN ACCORDANCE WITH
THE TERMS OF SECTION 11 THEREOF, AND EACH OF THE EXECUTIVE’S STOCK OPTIONS SHALL
REMAIN EXERCISABLE UNTIL THE APPLICABLE EXPIRATION DATE PROVIDED FOR IN THE
TERMS OF SUCH STOCK OPTION GRANTS.


(E)                KEY EMPLOYEES’ DEFERRED COMPENSATION PROGRAM.  THE EXECUTIVE
SHALL RECEIVE A DISTRIBUTION OF HIS ACCRUED DEFERRED COMPENSATION IN ACCORDANCE
WITH THE TERMS OF ARTICLE 7 OF THE COMPANY’S KEY EMPLOYEES’ DEFERRED
COMPENSATION PROGRAM.


(F)                PENSION-RETIREMENT PLAN AND PENSION EQUALIZATION PLAN.  THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE SHALL
CONSTITUTE AN “EARLY RETIREMENT” UNDER THE COMPANY’S PENSION-RETIREMENT PLAN AND
PENSION EQUALIZATION PLAN (COLLECTIVELY, THE “PENSION PLANS”).  AS A RESULT, THE
EXECUTIVE SHALL RECEIVE PAYMENT OF HIS ACCRUED BENEFITS IN ACCORDANCE WITH THE
TERMS OF EACH OF THE PENSION PLANS AS ARE APPLICABLE IN THE CASE OF AN EARLY
RETIREMENT.


(G)               REIMBURSEMENT OF PROFESSIONAL FEES.  THE COMPANY SHALL
REIMBURSE THE EXECUTIVE FOR THE LEGAL AND OTHER ADVISOR FEES INCURRED BY HIM,
DETERMINED IN ACCORDANCE WITH THEIR STANDARD HOURLY RATES, IN CONNECTION WITH
THE NEGOTIATION

2

--------------------------------------------------------------------------------

 

and execution of this Agreement, up to a maximum of $20,000.

 


(H)               EFFECT OF PAYMENTS ON COMPENSATORY ARRANGEMENTS.  THE
EXECUTIVE ACKNOWLEDGES THAT THE PAYMENTS AND BENEFITS TO WHICH HE BECOMES
ENTITLED PURSUANT TO THIS SECTION 2 AND OTHERWISE SOLELY ON ACCOUNT OF THE
TERMINATION OF HIS EMPLOYMENT SHALL NOT BE CONSIDERED IN DETERMINING HIS
BENEFITS UNDER ANY PLAN, AGREEMENT, POLICY OR ARRANGEMENT OF THE COMPANY,
INCLUDING BUT NOT LIMITED TO PENSION AND OTHER DEFERRED COMPENSATION
ARRANGEMENTS.


(I)                 WAIVER OF CERTAIN RIGHTS.  THE EXECUTIVE AGREES THAT IN
CONSIDERATION OF THE PAYMENTS AND BENEFITS SET FORTH IN THIS SECTION 2, THE
EXECUTIVE HEREBY WAIVES ANY RIGHTS HE MAY HAVE UNDER THE EMPLOYMENT AGREEMENT OR
ANY OTHER COMPENSATION OR BENEFIT PLAN TO RESIGN AS A RESULT OF A “CONSTRUCTIVE
TERMINATION” OR FOR “GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT OR A
COMPENSATION OR BENEFIT PLAN) AS A RESULT OF THE ACTIONS CONTEMPLATED BY THIS
AGREEMENT.


3.                  RESTRICTIVE COVENANTS GENERALLY; NONDISPARAGEMENT; EFFECT OF
CERTAIN TERMINATIONS. 


(A)                RESTRICTIVE COVENANTS GENERALLY.  FOR THE AVOIDANCE OF DOUBT,
THE EXECUTIVE SHALL CONTINUE TO COMPLY WITH THE TERMS OF ANY RESTRICTIVE
COVENANTS TO WHICH HE IS SUBJECT, AND BE SUBJECT TO ANY APPLICABLE FORFEITURE OR
REPAYMENT PROVISIONS FOR THE VIOLATION OF ANY SUCH RESTRICTED COVENANTS, IN EACH
CASE, AS SET FORTH IN ANY PLAN, AGREEMENT, POLICY OR ARRANGEMENT OF THE COMPANY
IN WHICH THE EXECUTIVE PARTICIPATES OR TO WHICH HE IS A PARTY, INCLUDING THE
EMPLOYMENT AGREEMENT, AND THE PARTIES ACKNOWLEDGE THAT SUCH COVENANTS OR
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT (INCLUDING ANY APPLICABLE
FORFEITURE OR REPAYMENT PROVISIONS IN THE EVENT OF BREACH) FOLLOWING THE
TERMINATION DATE IN ACCORDANCE WITH THE TERMS OF SUCH PROVISIONS.  FOR THE
AVOIDANCE OF DOUBT, THE NONCOMPETE COVENANT SET FORTH IN SECTION 5 OF THE
EMPLOYMENT AGREEMENT SHALL APPLY ONLY IN RESPECT OF ACTIVITIES ACTUALLY
CONDUCTED OR UNDER CONTEMPLATION AS NEW ACTIVITIES BY THE COMPANY OR ANY OF ITS
AFFILIATES AT THE TERMINATION DATE.


(B)               NONDISPARAGEMENT.  FROM AND FOLLOWING THE EFFECTIVE DATE, THE
EXECUTIVE SHALL NOT MAKE, EITHER DIRECTLY OR BY OR THROUGH ANOTHER PERSON, ANY
ORAL OR WRITTEN NEGATIVE, DISPARAGING OR ADVERSE STATEMENTS OR REPRESENTATIONS
OF OR CONCERNING THE COMPANY OR ITS AFFILIATES, ANY OF THEIR CLIENTS OR
BUSINESSES OR ANY OF THEIR CURRENT OR FORMER OFFICERS, DIRECTORS OR EMPLOYEES;
PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT SHALL PROHIBIT (1)
CONFIDENTIAL, CRITICAL COMMUNICATIONS BETWEEN THE EXECUTIVE AND THE COMPANY OR
ITS REPRESENTATIVES IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT OR (2) THE
EXECUTIVE FROM DISCLOSING TRUTHFUL INFORMATION IF LEGALLY REQUIRED (WHETHER BY
ORAL QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION OR DOCUMENTS,
SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS).  FROM AND FOLLOWING
THE EFFECTIVE DATE, THE COMPANY AGREES THAT IT WILL NOT MAKE, AND WILL INSTRUCT
ITS CURRENT DIRECTORS AND OFFICERS NOT TO MAKE, ANY ORAL OR WRITTEN NEGATIVE,
DISPARAGING OR ADVERSE STATEMENTS OR REPRESENTATIONS OF OR CONCERNING THE
EXECUTIVE OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY; PROVIDED, HOWEVER,
THAT NOTHING IN THIS AGREEMENT SHALL PROHIBIT (1) CONFIDENTIAL, CRITICAL
COMMUNICATIONS BETWEEN THE EXECUTIVE AND THE COMPANY OR ITS REPRESENTATIVES IN
CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT OR (2) THE COMPANY FROM DISCLOSING
TRUTHFUL INFORMATION IF LEGALLY REQUIRED (WHETHER BY ORAL QUESTIONS,
INTERROGATORIES, REQUESTS FOR INFORMATION OR DOCUMENTS, SUBPOENA, CIVIL
INVESTIGATIVE

3

--------------------------------------------------------------------------------

 

demand or similar process).

 


(C)                EFFECT OF CERTAIN TERMINATIONS.  IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED PRIOR TO THE TERMINATION DATE (I) BY THE COMPANY FOR
“CAUSE,” (II) BY THE EXECUTIVE OTHER THAN IN A “CONSTRUCTIVE TERMINATION” AND/OR
OTHER THAN FOR “GOOD REASON,” OR (III) ON ACCOUNT OF THE EXECUTIVE’S DEATH OR
“DISABILITY” (AS EACH QUOTED TERM IS DEFINED IN THE EMPLOYMENT AGREEMENT OR ANY
OTHER PLAN, AGREEMENT, POLICY OR ARRANGEMENT OF THE COMPANY IN WHICH THE
EXECUTIVE PARTICIPATES OR TO WHICH HE IS A PARTY), THE PAYMENTS AND BENEFITS TO
WHICH THE EXECUTIVE IS ENTITLED ON ACCOUNT OF SUCH TERMINATION PURSUANT TO EACH
SUCH PLAN, AGREEMENT, POLICY OR ARRANGEMENT SHALL BE DETERMINED WITHOUT REGARD
TO THIS AGREEMENT AND, FOR THE AVOIDANCE OF DOUBT, THE EXECUTIVE SHALL NO LONGER
BE ENTITLED TO THE PAYMENTS AND BENEFITS THAT WOULD OTHERWISE BE PROVIDED
PURSUANT TO THIS AGREEMENT.


4.                  COOPERATION.  IN CONSIDERATION OF THE PAYMENTS AND BENEFITS
SET FORTH IN THIS AGREEMENT, THE EXECUTIVE AGREES THAT HE SHALL REMAIN AVAILABLE
TO THE COMPANY FOLLOWING HIS CESSATION OF EMPLOYMENT WITH THE COMPANY (WHETHER
OR NOT ON THE TERMINATION DATE) TO PROVIDE ASSISTANCE IN TRANSITIONING TO AN
INTERIM CHIEF EXECUTIVE OFFICER AND SUBSEQUENTLY TO A PERMANENT CHIEF EXECUTIVE
OFFICER, COMPLETE ANY PENDING PROJECTS, MANAGE HANDOFF OF CUSTOMER RELATIONSHIPS
AND PROVIDE SUCH OTHER ADVICE, EXPERTISE OR KNOWLEDGE WITH RESPECT TO HIS DUTIES
AS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AS MAY BE REASONABLY REQUESTED BY
THE BOARD OR THE COMPANY’S CHIEF EXECUTIVE OFFICER OVER A REASONABLE PERIOD
FOLLOWING THE TERMINATION DATE AT MUTUALLY CONVENIENT TIMES.  IN ADDITION, THE
EXECUTIVE AGREES TO PROVIDE ASSISTANCE TO THE COMPANY AND ITS ADVISORS IN
CONNECTION WITH ANY AUDIT, INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR
JUDICIAL PROCEEDING INVOLVING MATTERS WITHIN THE SCOPE OF HIS DUTIES AND
RESPONSIBILITIES TO THE COMPANY DURING HIS EMPLOYMENT WITH THE COMPANY, OR AS TO
WHICH HE OTHERWISE HAS KNOWLEDGE (INCLUDING BEING AVAILABLE TO THE COMPANY UPON
REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS, AND APPEARING AT
THE COMPANY’S REASONABLE REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICES OF
A SUBPOENA OR OTHER LEGAL PROCESS).  IN THE EVENT THAT THE COMPANY REQUIRES THE
EXECUTIVE’S ASSISTANCE IN ACCORDANCE WITH THIS SECTION, THE COMPANY SHALL
REIMBURSE THE EXECUTIVE FOR REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING TRAVEL,
LODGING AND MEALS) INCURRED BY THE EXECUTIVE IN CONNECTION WITH SUCH ASSISTANCE,
SUBJECT TO REASONABLE DOCUMENTATION AND COMPLIANCE WITH THE COMPANY’S STANDARD
EXPENSE REIMBURSEMENT POLICY.


5.                  GENERAL RELEASE.  THE EXECUTIVE ACKNOWLEDGES THAT, AS OF THE
EFFECTIVE DATE, HE IS NOT LEGALLY ENTITLED THE PAYMENTS AND BENEFITS SET FORTH
IN THIS AGREEMENT TO WHICH HE WILL FIRST BECOME ENTITLED FOLLOWING THE EFFECTIVE
DATE.  IN CONSIDERATION OF SUCH PAYMENTS AND BENEFITS, ON OR FOLLOWING THE
TERMINATION DATE, BUT NOT LATER THAN 21 DAYS FOLLOWING THE TERMINATION DATE, THE
EXECUTIVE SHALL EXECUTE AND DELIVER TO THE COMPANY A RELEASE OF CLAIMS AGAINST
THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR RESPECTIVE
OFFICERS, EMPLOYEES, DIRECTORS, SHAREHOLDERS AND AGENTS, IN THE FORM OF EXHIBIT
A HERETO (THE “RELEASE”).  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN ANY
OTHER PLAN, POLICY, AGREEMENT OR ARRANGEMENT OF THE COMPANY TO THE CONTRARY,
WHETHER OR NOT THE EXECUTIVE IS A PARTY THERETO, IF THE EXECUTIVE (I) FAILS TO
EXECUTE AND DELIVER THE RELEASE TO THE COMPANY WITHIN SUCH 21-DAY PERIOD, OR
(II) REVOKES THE WAIVER OF AGE DISCRIMINATION CLAIMS CONTAINED IN THE RELEASE IN
ACCORDANCE WITH THE TERMS THEREOF, THE EXECUTIVE SHALL FORFEIT HIS RIGHT TO ANY
COMPENSATION OR BENEFITS, AND REPAY TO THE COMPANY ANY COMPENSATION OR BENEFITS
RECEIVED, TO WHICH HE WOULD NOT HAVE BEEN LEGALLY


                                                                                                      4

--------------------------------------------------------------------------------

 

 


ENTITLED HAD HE BEEN TERMINATED BY THE COMPANY WITHOUT CAUSE ON THE EFFECTIVE
DATE.  THE COMPANY REPRESENTS TO THE EXECUTIVE THAT, AS OF THE EFFECTIVE DATE,
NO INDEPENDENT MEMBER OF THE BOARD HAS ACTUAL KNOWLEDGE OF ANY “CLAIM” (AS
DEFINED IN THE RELEASE) AGAINST THE EXECUTIVE.


6.                  PRESS RELEASE.  THE EXECUTIVE CONSENTS TO THE COMPANY’S
ISSUANCE OF THE PRESS RELEASE REGARDING HIS DEPARTURE WHICH IS ATTACHED HERETO
AS EXHIBIT B.


7.                  NO MITIGATION; NO OFFSET.  IN NO EVENT SHALL THE EXECUTIVE
BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF
MITIGATION OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER ANY OF THE PROVISIONS
OF THIS AGREEMENT AND, SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT THE
EXECUTIVE OBTAINS OTHER EMPLOYMENT. 


8.                  TAX WITHHOLDING.  THE COMPANY SHALL BE ENTITLED TO WITHHOLD
FROM THE BENEFITS AND PAYMENTS DESCRIBED IN THIS AGREEMENT ALL INCOME AND
EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY APPLICABLE LAW.


9.                  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS OR OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN WHEN DELIVERED IN PERSON OR DEPOSITED IN THE UNITED STATES
MAIL, POSTAGE PREPAID, BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE PARTY TO WHOM SUCH NOTICE IS BEING GIVEN AS FOLLOWS:

As to the Executive:               The Executive’s last address on the books and
records of the Company

As to the Company:                The Brink’s Company
            1801 Bayberry Court, Suite 400
            P.O. Box 18100
            Richmond, Virginia 23226
            Attention: General Counsel

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided in this Agreement.


10.              SUCCESSORS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND
ASSIGNS. AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS
HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS
AFORESAID AND THE COMPANY SHALL ENSURE THAT ANY SUCCESSOR ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.


11.              SECTION 409A. 


(A)                GENERAL.  IT IS INTENDED THAT PAYMENTS AND BENEFITS MADE OR
PROVIDED UNDER THIS AGREEMENT SHALL NOT RESULT IN PENALTY TAXES OR ACCELERATED
TAXATION PURSUANT TO SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), AND THE TREASURY REGULATIONS RELATING THERETO AND ANY
INTERNAL REVENUE SERVICE OR TREASURY RULES OR OTHER GUIDANCE ISSUED

5

--------------------------------------------------------------------------------

 

thereunder (collectively, “Section 409A of the Code”).  Any payments that
qualify for the “short-term deferral” exception, the separation pay exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the exclusion under Section 409A of the Code for short-term
deferral amounts, the separation pay exception or any other exception or
exclusion under Section 409A of the Code.  All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on the Executive pursuant to
Section 409A of the Code.  In no event may the Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement. 

 


(B)               REIMBURSEMENTS AND IN-KIND BENEFITS.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, ALL REIMBURSEMENTS AND IN-KIND BENEFITS
PROVIDED UNDER THIS AGREEMENT THAT ARE SUBJECT TO SECTION 409A OF THE CODE SHALL
BE MADE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE,
INCLUDING, WHERE APPLICABLE, THE REQUIREMENT THAT (I) ANY REIMBURSEMENT IS FOR
EXPENSES INCURRED DURING THE EXECUTIVE’S LIFETIME (OR DURING A SHORTER PERIOD OF
TIME SPECIFIED IN THIS AGREEMENT); (II) THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR IN-KIND BENEFITS PROVIDED, DURING A CALENDAR YEAR MAY NOT
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFITS TO BE
PROVIDED, IN ANY OTHER CALENDAR YEAR; (III) THE REIMBURSEMENT OF AN ELIGIBLE
EXPENSE WILL BE MADE NO LATER THAN THE LAST DAY OF THE CALENDAR YEAR FOLLOWING
THE YEAR IN WHICH THE EXPENSE IS INCURRED; AND (IV) THE RIGHT TO REIMBURSEMENT
OR IN-KIND BENEFITS IS NOT SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER
BENEFIT. 


(C)                DELAY OF PAYMENTS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IF THE EXECUTIVE IS CONSIDERED A “SPECIFIED
EMPLOYEE” FOR PURPOSES OF SECTION 409A OF THE CODE (AS DETERMINED IN ACCORDANCE
WITH THE METHODOLOGY ESTABLISHED BY THE COMPANY AS IN EFFECT ON THE TERMINATION
DATE), ANY PAYMENT THAT CONSTITUTES NONQUALIFIED DEFERRED COMPENSATION WITHIN
THE MEANING OF SECTION 409A OF THE CODE THAT IS OTHERWISE DUE TO THE EXECUTIVE
UNDER THIS AGREEMENT DURING THE SIX-MONTH PERIOD IMMEDIATELY FOLLOWING THE
EXECUTIVE’S SEPARATION FROM SERVICE (AS DETERMINED IN ACCORDANCE WITH SECTION
409A OF THE CODE) ON ACCOUNT OF THE EXECUTIVE’S SEPARATION FROM SERVICE SHALL BE
ACCUMULATED AND PAID TO THE EXECUTIVE ON THE FIRST BUSINESS DAY OF THE SEVENTH
MONTH FOLLOWING HIS SEPARATION FROM SERVICE (THE “DELAYED PAYMENT DATE”).  IF
THE EXECUTIVE DIES DURING THE POSTPONEMENT PERIOD, THE AMOUNTS AND ENTITLEMENTS
DELAYED ON ACCOUNT OF SECTION 409A OF THE CODE SHALL BE PAID TO THE PERSONAL
REPRESENTATIVE OF HIS ESTATE ON THE FIRST TO OCCUR OF THE DELAYED PAYMENT DATE
OR 30 CALENDAR DAYS AFTER THE DATE OF THE EXECUTIVE’S DEATH.


(D)               SEPARATION FROM SERVICE.  DESPITE ANY CONTRARY PROVISION OF
THIS AGREEMENT, ANY REFERENCES TO TERMINATION OF EMPLOYMENT OR DATE OF
TERMINATION SHALL MEAN AND REFER TO THE DATE OF THE EXECUTIVE’S “SEPARATION FROM
SERVICE,” AS THAT TERM IS DEFINED IN SECTION 409A OF THE CODE AND TREASURY
REGULATION SECTION 1.409A-1(H).


12.              MISCELLANEOUS.  THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF VIRGINIA, EXCEPT TO THE EXTENT GOVERNED BY FEDERAL
LAWS, AND SHALL BE CONSTRUED ACCORDING TO ITS FAIR

6

--------------------------------------------------------------------------------

 

 


MEANING AND NOT FOR OR AGAINST ANY PARTY.  ANY DISPUTE BETWEEN THE PARTIES
HERETO ARISING OUT OF OR RELATED TO THIS AGREEMENT WILL BE SUBJECT TO THE
DISPUTE RESOLUTION PROVISIONS OF THE EMPLOYMENT AGREEMENT.  IF ANY PROVISION
HEREOF IS UNENFORCEABLE, SUCH PROVISION SHALL BE FULLY SEVERABLE, AND THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH UNENFORCEABLE PROVISION HAD
NEVER COMPRISED A PART HEREOF, THE REMAINING PROVISIONS HEREOF SHALL REMAIN IN
FULL FORCE AND EFFECT, AND THE COURT CONSTRUING THE AGREEMENT SHALL ADD AS A
PART HEREOF A PROVISION AS SIMILAR IN TERMS AND EFFECT TO SUCH UNENFORCEABLE
PROVISION AS MAY BE ENFORCEABLE, IN LIEU OF THE UNENFORCEABLE PROVISION.  THE
CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE
NO FORCE OR EFFECT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHERWISE
THAN BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.  AS USED IN THIS AGREEMENT, THE TERM (A)
“AFFILIATE” MEANS AN ENTITY CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL
WITH THE COMPANY, AND (B) “INCLUDING” DOES NOT LIMIT THE PRECEDING WORDS OR
TERMS.


IN WITNESS WHEREOF, THE EXECUTIVE HAS HEREUNTO SET HIS HAND AND THE BOARD OF
DIRECTORS OF THE COMPANY HAS CAUSED THIS AGREEMENT TO BE EXECUTED BY ITS DULY
AUTHORIZED REPRESENTATIVE, ALL AS OF THE DATE FIRST ABOVE WRITTEN.




 /s/ Michael T. Dan
__________________________________
MICHAEL T. DAN





THE BRINK’S COMPANY

/s/ McAlister C. Marshall
__________________________________
By: McAlister C. Marshall
Title: Vice President

7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

This General Release of all Claims (this “Agreement”) is entered into on _______
__, 201[1][2], by Michael T. Dan (the “Executive”) and The Brink’s Company, a
Virginia Corporation (the “Company”). 

In consideration of the payments and benefits set forth in the Succession
Agreement (the “Succession Agreement”) between the Executive and the Company,
effective November 13, 2011 (the “Effective Date”), to which the Executive first
becomes legally entitled following the Effective Date, the Executive agrees as
follows:


1.      GENERAL RELEASE AND WAIVER OF CLAIMS. 


(A)                RELEASE.  IN CONSIDERATION OF THE PAYMENTS AND BENEFITS
PROVIDED TO THE EXECUTIVE UNDER THE SUCCESSION AGREEMENT TO WHICH THE EXECUTIVE
FIRST BECOMES LEGALLY ENTITLED FOLLOWING THE EFFECTIVE DATE, AND AFTER
CONSULTATION WITH COUNSEL, THE EXECUTIVE AND EACH OF THE EXECUTIVE’S RESPECTIVE
HEIRS, EXECUTORS, ADMINISTRATORS, REPRESENTATIVES, AGENTS, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASORS”) HEREBY IRREVOCABLY AND UNCONDITIONALLY
RELEASE AND FOREVER DISCHARGE THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES
AND EACH OF THEIR RESPECTIVE OFFICERS, EMPLOYEES, DIRECTORS, SHAREHOLDERS AND
AGENTS (“RELEASEES”) FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, RIGHTS,
JUDGMENTS, OBLIGATIONS, DAMAGES, DEMANDS, ACCOUNTINGS OR LIABILITIES OF WHATEVER
KIND OR CHARACTER, WHETHER KNOWN OR UNKNOWN (COLLECTIVELY, “CLAIMS”), INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS UNDER ANY FEDERAL, STATE, LOCAL OR FOREIGN LAW,
THAT THE RELEASORS MAY HAVE, OR IN THE FUTURE MAY POSSESS, ARISING OUT, BASED
UPON, IN CONNECTION WITH OR OTHERWISE RELATING IN ANY WAY TO (I) THE EXECUTIVE’S
EMPLOYMENT RELATIONSHIP WITH AND SERVICE AS AN EMPLOYEE, OFFICER OR DIRECTOR OF
THE COMPANY, AND THE TERMINATION OF SUCH RELATIONSHIP OR SERVICE AND (II) ANY
EVENT, CONDITION, CIRCUMSTANCE OR OBLIGATION THAT OCCURRED, EXISTED OR AROSE ON
OR PRIOR TO THE DATE HEREOF; PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING
ELSE CONTAINED IN THIS AGREEMENT TO THE CONTRARY, THIS AGREEMENT SHALL NOT
AFFECT: THE OBLIGATIONS OF THE COMPANY OR THE EXECUTIVE SET FORTH IN THE
SUCCESSION AGREEMENT OR ANY OTHER PLAN, POLICY OR ARRANGEMENT OF THE COMPANY OR
OTHER OBLIGATIONS THAT, IN EACH CASE, BY THEIR TERMS, ARE TO BE PERFORMED AFTER
THE DATE HEREOF BY THE COMPANY OR THE EXECUTIVE (INCLUDING, WITHOUT LIMITATION,
OBLIGATIONS TO THE EXECUTIVE UNDER THE SUCCESSION AGREEMENT FOR ANY SEVERANCE OR
SIMILAR PAYMENTS OR BENEFITS, UNDER ANY STOCK OPTION, STOCK OR EQUITY-BASED
AWARD, PLAN OR AGREEMENTS, OR PAYMENTS OR OBLIGATIONS UNDER ANY PENSION PLAN OR
OTHER BENEFIT OR DEFERRED COMPENSATION PLAN, ALL OF WHICH SHALL REMAIN IN EFFECT
IN ACCORDANCE WITH THEIR TERMS); ANY INDEMNIFICATION OR SIMILAR RIGHTS THE
EXECUTIVE HAS AS A CURRENT OR FORMER OFFICER OR DIRECTOR OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL RIGHTS THERETO REFERENCED IN THE
COMPANY’S BYLAWS, OTHER GOVERNANCE DOCUMENTS, OR ANY RIGHTS WITH RESPECT TO
DIRECTORS’ AND OFFICERS’ INSURANCE POLICIES; AND THE EXECUTIVE’S RIGHT TO
REIMBURSEMENT OF BUSINESS EXPENSES INCURRED PRIOR TO THE TERMINATION DATE.


(B)               SPECIFIC RELEASE OF ADEA CLAIMS.  IN FURTHER CONSIDERATION OF
THE PAYMENTS AND BENEFITS PROVIDED TO THE EXECUTIVE UNDER THE SUCCESSION
AGREEMENT TO WHICH THE EXECUTIVE FIRST BECOMES LEGALLY ENTITLED FOLLOWING THE
EFFECTIVE DATE, THE RELEASORS HEREBY UNCONDITIONALLY RELEASE AND FOREVER
DISCHARGE THE RELEASEES FROM ANY AND ALL CLAIMS THAT THE RELEASORS MAY HAVE AS
OF THE DATE THE EXECUTIVE SIGNS THIS AGREEMENT ARISING UNDER THE FEDERAL

  


 

--------------------------------------------------------------------------------

 

 

Age Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder (“ADEA”).  By signing this
Agreement, the Executive hereby acknowledges and confirms the following: 
(i) the Executive was advised by the Company in connection with his  termination
to consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to the Executive the terms of this Agreement,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than twenty-one
(21) calendar days to consider the terms of this Agreement and to consult with
an attorney of his choosing with respect thereto; and (iii) the Executive
knowingly and voluntarily accepts the terms of this Agreement.  The Executive
also understands that he has seven (7) calendar days following the date on which
he signs this Agreement within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph.

 


(C)                NO ASSIGNMENT.  THE EXECUTIVE REPRESENTS AND WARRANTS THAT HE
HAS NOT ASSIGNED ANY OF THE CLAIMS BEING RELEASED UNDER THIS AGREEMENT.


2.      PROCEEDINGS.  THE EXECUTIVE HAS NOT FILED, AND AGREES NOT TO INITIATE OR
CAUSE TO BE INITIATED ON HIS BEHALF, ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING
AGAINST THE RELEASEES BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER
BODY, OTHER THAN WITH RESPECT TO THE OBLIGATIONS OF THE COMPANY TO THE EXECUTIVE
UNDER THE SUCCESSION AGREEMENT OR IN RESPECT OF ANY OTHER MATTER DESCRIBED IN
THE PROVISO TO SECTION 1(A) (EACH, INDIVIDUALLY, A “PROCEEDING”), AND AGREES NOT
TO PARTICIPATE VOLUNTARILY IN ANY PROCEEDING.  THE EXECUTIVE WAIVES ANY RIGHT HE
MAY HAVE TO BENEFIT IN ANY MANNER FROM ANY RELIEF (WHETHER MONETARY OR
OTHERWISE) ARISING OUT OF ANY PROCEEDING.


3.      REMEDIES.  IN THE EVENT THE EXECUTIVE INITIATES OR VOLUNTARILY
PARTICIPATES IN ANY PROCEEDING FOLLOWING HIS RECEIPT OF WRITTEN NOTICE FROM THE
COMPANY AND A FAILURE TO CEASE SUCH PARTICIPATION WITHIN THIRTY (30) CALENDAR
DAYS FOLLOWING RECEIPT OF SUCH NOTICE, OR IF HE REVOKES THE ADEA RELEASE
CONTAINED IN PARAGRAPH 1(B) OF THIS AGREEMENT WITHIN THE SEVEN (7)-CALENDAR‑DAY
PERIOD PROVIDED UNDER PARAGRAPH 1(B), THE COMPANY MAY, IN ADDITION TO ANY OTHER
REMEDIES IT MAY HAVE, RECLAIM ANY AMOUNTS PAID TO HIM, AND/OR TERMINATE ANY
BENEFITS OR PAYMENTS THAT ARE SUBSEQUENTLY DUE, IN EACH CASE PURSUANT TO THE
LAST SENTENCE OF SECTION 5 OF THE SUCCESSION AGREEMENT, WITHOUT WAIVING THE
RELEASE OTHERWISE GRANTED IN THIS AGREEMENT.  THE EXECUTIVE UNDERSTANDS THAT BY
ENTERING INTO THIS AGREEMENT HE WILL BE LIMITING THE AVAILABILITY OF CERTAIN
REMEDIES THAT HE MAY HAVE AGAINST THE COMPANY AND LIMITING ALSO HIS ABILITY TO
PURSUE CERTAIN CLAIMS AGAINST THE COMPANY.


4.      SEVERABILITY CLAUSE.  IN THE EVENT ANY PROVISION OR PART OF THIS
AGREEMENT IS FOUND TO BE INVALID OR UNENFORCEABLE, ONLY THAT PARTICULAR
PROVISION OR PART SO FOUND, AND NOT THE ENTIRE AGREEMENT, WILL BE INOPERATIVE.


5.      NONADMISSION.  NOTHING CONTAINED IN THIS AGREEMENT WILL BE DEEMED OR
CONSTRUED AS AN ADMISSION OF WRONGDOING OR LIABILITY ON THE PART OF THE COMPANY.


6.      GOVERNING LAW.  ALL MATTERS AFFECTING THIS AGREEMENT, INCLUDING THE
VALIDITY THEREOF, ARE TO BE GOVERNED BY, AND INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE

2

--------------------------------------------------------------------------------

 

Commonwealth of Virginia applicable to contracts executed in and to be performed
in that Commonwealth.

 


7.      NOTICES.  ALL NOTICES OR COMMUNICATIONS HEREUNDER SHALL BE IN WRITING,
ADDRESSED AS PROVIDED IN SECTION 9 OF THE SUCCESSION AGREEMENT.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR IN
THIS AGREEMENT VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, the Executive has executed this Agreement on the date set
forth below.

 

_________________________________

                                                                        Michael
T. Dan

 

                                                                        Date of
Execution:  __________________

 

3

--------------------------------------------------------------------------------